 



EXHIBIT 10.3
PUT OPTION AGREEMENT
     This PUT OPTION AGREEMENT (this “Agreement”) is made and entered into on
October 13, 2006 (the “Effective Date”), between Nuclear Energy Holdings,
L.L.C., a Delaware limited liability company (“NEH”), and Toshiba Corporation, a
Japanese corporation (“Toshiba”). NEH and Toshiba are also referred to herein
together as the “Parties” and individually as a “Party”.
RECITALS
     A. Subject to the terms and conditions set forth in an Investment
Agreement, dated as of October 4, 2006, among Toshiba, NEH and The Shaw Group
Inc., NEH has directly agreed to acquire 280 shares of Class A Stock of TOSHIBA
NUCLEAR ENERGY HOLDINGS (UK) LIMITED, a company incorporated in England (“UK
HoldCo”), for a consideration of $280,000,000 and representing, as of the
Effective Date, twenty percent (20.0%) of the outstanding shares in the capital
of UK HoldCo (the “Shares”).
     B. On or about the date of this Agreement, NEH proposes to issue up to
JPY50,980,000,000 aggregate principal amount of 2.20% Fixed Rate Bonds due 2013
and JPY78,000,000,000 aggregate principal amount of Floating Rate Bonds due 2013
(the “Bonds”), the proceeds of which will be used to fund the acquisition of the
Shares by NEH. NEH’s obligations with respect to the Notes will be secured in
favor of the holders of the Notes, inter alia, by a security assignment of NEH’s
rights, title and interest under this Agreement and a pledge, charge or other
security interest over the Shares.
     C. It is a condition to NEH’s agreement to directly acquire the Shares that
Toshiba provide a put option with respect to the Shares, on the terms and
conditions set forth herein.
     NOW, THEREFORE, the Parties, in consideration of the foregoing premises and
the terms, covenants and conditions set forth below, hereby agree as follows:
AGREEMENT
1. DEFINITIONS; INTERPRETATION.
     1.1. Terms Defined in this Agreement. The following terms when used in this
Agreement shall have the following definitions:
     “Bankruptcy Law” means any Law of any jurisdiction relating to bankruptcy,
insolvency, corporate reorganization, company arrangement, civil rehabilitation,
special liquidation, moratorium, readjustment of debt, appointment of a
conservator (hozen kanrinin), trustee (kanzai nin), supervisor (kantoku i’in),
inspector (chousa i’in), or receiver, or similar debtor relief, including hasan
under Hasan Ho (law No. 75, 2004 as amended), minji saisei under Minji Saisei Ho
(law No. 225, 1999 as amended), kaisha kousei under Kaisha Kousei Ho (law
No. 154, 2000 as amended), tokubetsu seisan under Kaisha Ho (law No. 86, 2005 as
amended) and tokutei choutei under Tokuteisaimuto no Chosei no Sokushin no
tameno Tokuteichoutei ni kansuru Houritsu (law No.158, 1999 as amended).

 



--------------------------------------------------------------------------------



 



     “Business Day” means any day other than those that are bank holidays in
Tokyo.
     “Competitor” means any Person who by itself or through or together with any
of its Subsidiaries, is substantially engaged in the provision of nuclear power
plant technology and/or nuclear fuel supply.
     “Consolidated Net Worth” means, as of any date, total shareholders’ equity,
being the sum of stated capital, additional paid-in capital, legal reserves and
retained earnings less any treasury stock, which would appear on a consolidated
balance sheet of Toshiba and its consolidated Subsidiaries as of such date in
accordance with US GAAP; provided that for the purpose of calculating
Consolidated Net Worth, the effect, if any, of all GAAP Statement of Financial
Accounting Standards No. 87 pension-related non-cash charge shall be excluded;
     “Debt-to-Equity Ratio” means ratio of total Financial Debt to Consolidated
Net Worth.
     “Financial Debt” means every obligation for money borrowed or evidenced by
notes, bonds, debentures, security instruments and other similar instruments
which incur interest expense and which would, in accordance with US GAAP, be
shown on a consolidated balance sheet of Toshiba.
     “Government Authority” means any: (a) nation, principality, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, municipal, foreign or
other government; (c) governmental or quasi governmental authority of any nature
(including any governmental division, subdivision, department, agency, bureau,
branch, office, commission, council, board, instrumentality, officer, official,
representative, organization, unit, body or Person and any court or other
tribunal); or (d) individual, Person or body exercising, or entitled to
exercise, any executive, legislative, judicial, administrative, regulatory,
police, military or taxing authority or power of any nature.
     “JPY” means Japanese Yen.
     “Law” means any federal, state, local, municipal, foreign or other law,
statute, legislation, constitution, principle of common law, resolution,
ordinance, code, order, edict, decree, proclamation, treaty, convention, rule,
regulation, permit, ruling, directive, pronouncement, requirement (licensing or
otherwise), specification, determination, decision, opinion or interpretation
that is, has been or may in the future be issued, enacted, adopted, passed,
approved, promulgated, made, implemented or otherwise put into effect by or
under the authority of any Government Authority.
     “Person” means any individual, firm, company, corporation, limited
liability company, unincorporated association, partnership, trust, joint
venture, governmental authority or other entity, and shall include any successor
(by merger or otherwise) of such entity.
     “Put Price” means, with respect to any exercise of the Put Option, the per
Share price, expressed in Japanese Yen, of any Share subject to any Put Exercise
Notice (as defined in Section 2.3). The Put Price:

2



--------------------------------------------------------------------------------



 



     (a) for each Share subject to the Put Exercise Notice up to and including
sixty-seven percent (67%) of the Shares shall be JPY119,425,926 per Share; and
     (b) for each Share subject to the Put Exercise Notice in excess of
sixty-seven percent (67%) of the Shares shall be the product of
(x) JPY119,425,926 per Share multiplied by (y) 0.90; provided that, in the event
that a Put Exercise Notice is delivered by NEH following the occurrence of a
Toshiba Event, the number in the foregoing clause (y) shall be 1.00.
     “Subsidiary” means a Person (other than an individual) (a) more than fifty
percent (50%) of whose outstanding shares or securities (representing the right
to vote for the election of directors or other managing authority) are, now or
hereafter, owned or controlled, directly or indirectly, by another Person; or
(b) which does not have outstanding shares or securities, as may be the case in
a partnership, joint venture or unincorporated association, but more than fifty
percent (50%) of whose ownership interest representing the right to make the
decisions for such corporation, company or other entity is, now or hereafter,
owned or controlled, directly or indirectly, by another Person.
     “Toshiba Event” means any of the following:
     (a) Toshiba shall fail to have a minimum Consolidated Net Worth of
JPY800,000,000,000;
     (b) Toshiba’s Debt-to-Equity Ratio (determined quarterly based on Toshiba’s
consolidated quarterly financial statements) shall exceed 2.4 to 1.0;
     (c) Toshiba generally becomes unable to pay its debts as such debts become
due (shiharai funou), admits to a creditor its inability to pay its debts
generally as such debts become due (shiharai teishi) or makes a general
assignment or settlement for the benefit of creditors (nin’i seiri);
     (d) a petition (i) for the commencement of a proceeding against Toshiba
under any applicable Bankruptcy Law or similar law now or hereafter in effect,
(ii) for the appointment of a receiver, liquidator, assignee, custodian,
trustee, sequestrator, conservator (hozen kanrinin), trustee (kanzai nin),
supervisor (kantoku i’in), inspector (chousa i’in) or similar official of all or
for any substantial part of Toshiba’s property, or (iii) for the winding up or
liquidation of Toshiba’s affairs, is filed by any third party other than
Toshiba;
     (e) Toshiba files a petition for the commencement of a proceeding under any
applicable Bankruptcy Law or similar law now or hereafter in effect, or consents
to or makes no objection against the filing of or the entry of an order for
relief in an involuntary proceeding under any such law, or applies for, consents
to or otherwise acquiesces in the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, sequestrator, conservator (hozen
kanrinin), trustee (kanzai nin), supervisor (kantoku i’in), inspector (chosa
i’in) or similar official of Toshiba of all or any substantial part of the
property thereof, or makes any general assignment or settlement for the benefit
of the creditors thereof;

3



--------------------------------------------------------------------------------



 



     (f) Toshiba’s assets, such as its bank accounts, are subject to the
issuance of an order or a notice of provisional attachment (kari sashiosae),
temporary attachment order (hozen sashiosae) or permanent attachment
(sashiosae), and, with respect to a provisional attachment and temporary
attachment order only, such attachment or order remains unstayed and in effect
for a period of thirty (30) consecutive days;
     (g) Toshiba ceases, or through an official action of its board of directors
threatens to cease, to carry on all or substantially all of its business;
     (h) the clearing house takes procedures for suspension of Toshiba’s
transactions with banks or other financial institutions (torihiki teishi
shobun);
     (i) Toshiba has materially breached any of its covenants herein, and does
not cure such breach within 30 days after notice from NEH advising Toshiba of
such breach; or
     (j) the receipt by NEH of a notice of acceptance or any other similar
notice delivered by Toshiba or any Shareholder(s) (as defined in either
Shareholders Agreement (defined herein)) obligating Toshiba or such
Shareholder(s) to purchase, and obligating NEH to sell, all or any portion of
(i) the Shares pursuant to, and in accordance with, Section 7.06 of the
Shareholders Agreement dated October 4, 2006, among Toshiba, NEH, UK HoldCo, and
its other shareholders (the “UK Shareholders Agreement”), or (ii) the shares
owned by NEH in Toshiba Nuclear Energy Holdings (US) Inc., a Delaware
corporation (“US HoldCo” and, together with UK HoldCo, the “HoldCos”), pursuant
to, and in accordance with, Section 7.06 of the Shareholders Agreement dated
October 4, 2006, among Toshiba, NEH, US HoldCo, and its other shareholders (the
“US Shareholders Agreement”; and, together with the UK Shareholders Agreement,
the “Shareholders Agreements”) (such notice, a “Call Option Exercise Notice”).
     “US GAAP” means generally accepted accounting principles in the United
States as in effect on the date of application thereof.
1.2. Interpretation.
     (a) Certain Terms. The words “hereof,” “herein,” “hereunder” and similar
words refer to this Agreement as a whole and not to any particular provision of
this Agreement. The term “including” is not limited and means “including without
limitation.”
     (b) Section References; Titles and Subtitles. Unless otherwise noted, all
references to Sections herein are to Sections of this Agreement. The titles,
captions and headings of this Agreement are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.
     (c) Reference to Entities, Agreements, Statutes. Unless otherwise expressly
provided herein, (i) references to a Person include its successors and permitted
assigns, (ii) references to agreements (including this Agreement) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements and other modifications thereto or supplements thereof and
(iii) references to any statute or regulation are to be

4



--------------------------------------------------------------------------------



 



construed as including all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such statute or regulation.
2. PUT RIGHT.
     2.1. Put Right. NEH shall have the right and option to sell to Toshiba or
its permitted assignee, and upon the exercise of such right and option Toshiba
or its permitted assignee shall have the obligation to purchase from NEH, all of
the Shares identified in the Put Exercise Notice (as defined below) (the “Put
Right”). NEH and Toshiba hereby agree that the Put Right may be exercised by NEH
on one occasion only.
     2.2. Put Period. The Put Right shall be exercisable by NEH by delivering a
Put Exercise Notice (defined below) at any time during the period (the “Exercise
Period”) commencing on (and including) the earlier of (i) March 31, 2010 and
(ii) the occurrence of a Toshiba Event, and ending on the earlier of (x) the
date that is 30 days after receipt by NEH of the consolidated financial
statements (prepared in accordance with US GAAP) of the HoldCos for the period
ending September 30, 2012 and (y) February 28, 2013 (such earlier date, the
“Exercise Period End Date”). For the avoidance of doubt, if the Put Exercise
Notice is not delivered on or before the Exercise Period End Date, the Exercise
Period shall automatically expire, and the Put Right shall thereafter be of no
further force or effect, at 11:59:59 p.m. on Exercise Period End Date. Once the
Put Right is exercised, NEH shall have no Put Right on the remaining Shares, if
any.
     2.3. Exercise Process. In order to exercise the Put Right during the
Exercise Period, NEH shall deliver to Toshiba a written notice of such exercise
substantially in the form attached hereto as Appendix A (a “Put Exercise
Notice”) to such address and marked for such attention as is specified in
Section 5.4. The Put Exercise Notice shall indicate the number of Shares as to
which NEH is then exercising its Put Right, the aggregate Put Price and the
closing date for the purchase (the “Put Closing Date”), which date shall be
90 days after the date on which the Put Exercise Notice is first delivered by
NEH to Toshiba; provided that, in the event that a Toshiba Event (other than a
Toshiba Event described in clause (j) of the definition thereof) has occurred,
such date shall be 30 days after the date on which the Put Exercise Notice is
delivered by NEH, in each case subject to Section 2.5. For the avoidance of
doubt, the date of exercise of the Put Right shall be earlier of (a) the date
upon which Toshiba receives such Put Exercise Notice and (b) two Business Days
after NEH sends such Put Exercise Notice by internationally recognized courier
service subject to next-day or second-day delivery. Where the Put Closing Date
would otherwise fall on a day that is not a Business Day, the Put Closing Date
shall be the next following Business Day falling thereafter.
     2.4. Put Price. If the Put Right is exercised pursuant to this Section 2,
as payment for the Shares to be purchased by Toshiba pursuant to the Put Right,
on the Put Closing Date Toshiba shall pay the aggregate Put Price to NEH, or to
the order of NEH, by electronic transfer of immediately available funds to a
financial institution and account number specified by NEH to Toshiba as soon as
practicable prior to the Put Closing Date.
     2.5. Sale of Shares.
          (a) Against payment of the Put Price by Toshiba, and as soon as
practicable thereafter, NEH shall sell and deliver to Toshiba (or

5



--------------------------------------------------------------------------------



 



its designee), and Toshiba (or its designee) shall receive and purchase from
NEH, the Shares as to which NEH is exercising the Put Right. In connection
therewith, NEH shall (i) deliver to Toshiba or its designee certificates
representing the Shares and a duly executed stock transfer form in respect
thereof transferring the Shares to Toshiba (or its designee), (ii) deliver to
Toshiba (or its designee) evidence that NEH’s lenders have released all liens or
other security interests in or on such Shares and (iii) represent and warrant to
Toshiba that the Shares transferred pursuant thereto are transferred with full
title guarantee free from all liens, charges or encumbrances, but shall not be
required to make any other representations and warranties in respect of the
relevant Shares. Other than as expressly provided herein, there shall be no
conditions upon NEH’s exercise of the Put Right or the purchase and sale of the
Shares subject thereto.
          (b) In the event that Toshiba is restricted, prohibited or
disqualified from purchasing or accepting all or any portion of the Shares from
NEH under applicable law or regulation or any agreement, instrument or other
document to which Toshiba or its affiliates is a party, Toshiba may assign its
rights and obligations to purchase the Shares to an entity that is financially
and legally capable of purchasing and accepting delivery of the Shares for the
aggregate Put Price; provided that (i) the Put Closing Date shall be extended to
the date (the “Extended Put Closing Date”) that is the earlier of (x) 150 days
after the Put Exercise Notice is first delivered by NEH to Toshiba and (y) the
date on which the requirements of the Hart-Scott-Rodino Antitrust Improvements
Act, the Exon-Florio Amendment (defined below) and any other applicable
regulatory requirements have been satisfied for the purpose of delivery of the
Shares to Toshiba or such entity, (ii) Toshiba shall ensure that such assignee
has sufficient funds to purchase the Shares and (iii) Toshiba shall remain
obligated to pay the aggregate Put Price (together with all other amounts due
under this Agreement) to NEH in the event that such entity fails to perform such
assigned obligations on or before the Extended Put Closing Date. Notwithstanding
the foregoing, in the event that (A) the Put Closing Date is required to be
extended pursuant to clause (i) in the preceding sentence and (B) a Toshiba
Event (other than a Toshiba Event described in clause (j) of the definition
thereof) has occurred, Toshiba shall (x) promptly, and in any event not later
than 25 days after the receipt by Toshiba of the Put Exercise Notice, provide
credit support for Toshiba’s obligation in clause (iii) of the preceding
sentence in form and substance reasonably satisfactory to NEH and its lenders
from a third party having a credit rating of A2 or higher from Moody’s Investors
Service Inc. or A or higher from Rating and Investment Information, Inc., which
credit support will provide that it may be drawn upon or exercised if Toshiba or
such entity has not performed its obligations in full on or before the Extended
Put Closing Date, or (y) if Toshiba fails or is unable to provide such credit
support, pay the aggregate Put Price on the original Put Closing Date. In the
event that Toshiba has paid the Put Price under this Section 2.5(b) prior to the
delivery by NEH of all or any portion of the Shares to Toshiba or its designee,
NEH shall hold such Shares (and any proceeds thereof (other than the Put Price))
in trust for and on behalf of, and to the order of, Toshiba and, subject to
applicable law, shall take such actions in respect of the Shares as Toshiba
shall direct.
     2.6. Recapitalizations; Reorganizations. In the event of any stock
dividend, split, reverse split, combination or recapitalization (each, a
“Recapitalization”), (a) the term “Shares” shall automatically be deemed to
include all securities issued in exchange for or in connection with the Shares
outstanding immediately prior to such Recapitalization, and (b) the Put Price
shall be multiplied by a ratio, (i) the numerator of which is the number of
Shares of UK HoldCo outstanding immediately prior to the Recapitalization and
(ii) the denominator of which is the number of Shares of UK HoldCo outstanding
immediately after to the Recapitalization. In the event of any liquidation,
reclassification, merger or

6



--------------------------------------------------------------------------------



 



consolidation (each, a “Reorganization”), (a) the term “Shares” shall
automatically be amended to refer to all securities issued or assets distributed
in connection with such Reorganization in exchange for the Shares outstanding
immediately prior to such Reorganization and (b) the Put Price shall
automatically be adjusted to preserve the economic status quo between the
parties immediately prior to such Reorganization; provided that, in the event of
a liquidation in which no securities or other assets are distributed, Toshiba
acknowledges and agrees that it shall remain obligated to pay the aggregate Put
Price in accordance with the terms of this Agreement based upon the total number
of Shares held by NEH immediately prior to such liquidation and NEH shall, upon
commencement of the Exercise Period, be entitled to exercise a Put Exercise
Notice in respect thereof.
     2.7. Dividends. For the avoidance of doubt, with respect to any Shares sold
by NEH to Toshiba (or its designee) upon exercise of the Put Right in accordance
with the terms hereof, as between NEH and Toshiba (or its designee), NEH shall
be entitled to any and all dividends, distributions or similar items that are
resolved or declared to be paid or made by the UK HoldCo by reference to a
record date that is prior to the date of the Put Closing Date, and Toshiba (or
its designee) shall be entitled to any and all dividends, distributions or
similar items that are resolved or declared to be paid or made by UK HoldCo by
reference to a record date that is on or after the date of the Put Closing Date.
     2.8. Related Matters. Nothing in this Agreement shall be construed as
imposing any obligations on NEH either to exercise or to refrain from exercising
any rights or powers conferred on it by or deriving from the Shares.
     2.9. Superiority of Put Right. Toshiba acknowledges and agrees that (i) the
call rights set forth in Section 7.06 of the UK Shareholders Agreement with
respect to the Shares designated in the Put Exercise Notice are subordinate in
right to the Put Right (when exercised), and (ii) the delivery by NEH (or its
designee) of a Put Exercise Notice, whether or not a Call Option Exercise Notice
has been delivered by Toshiba, shall obligate Toshiba to purchase the Shares
described in such Put Exercise Notice on the terms, and subject to the
conditions, set forth in this Agreement notwithstanding any other rights or
obligations in respect of such Shares under the Shareholders Agreement or any
other similar document.
     2.10. Time. Any reference to time in this Agreement should be Tokyo time.
     2.11. Additional Covenants. Toshiba agrees that it will fully comply with
the Special Security Agreement between Toshiba and the U.S. Department of
Energy. Toshiba also agrees that until (a) if a Put Exercise Notice has been
delivered by NEH, the Put Closing Date, and (b) otherwise, the Exercise Period
End Date, it shall not, and shall cause the HoldCos and their respective
Subsidiaries and affiliates and any holding company of the HoldCos not to commit
or fail to commit any act that would prevent or disqualify Toshiba from
purchasing, or make it illegal for Toshiba to purchase, the Shares under
applicable law, or cause the purchase of the Shares by Toshiba to be set aside
under Section 721 of the U.S. Defense Production Act of 1950, 50 U.S.C. App.
2171, as amended (the “Exon-Florio Amendment”), or any similar law of any other
applicable jurisdiction.
     2.12. Toshiba Event Notification. Toshiba agrees that upon the occurrence
of a Toshiba Event, Toshiba shall immediately, but in any event no later than
five (5) Business Days after the occurrence of such Toshiba Event, notify NEH
thereof.

7



--------------------------------------------------------------------------------



 



3. RANKING, PAYMENTS AND SET-OFF.
     3.1. Ranking. The payment obligations of Toshiba under this Agreement
shall, save for such exceptions as may be provided Bankruptcy Laws, at all times
rank pari passu with all of Toshiba’s other present and future unsecured and
unsubordinated obligations.
     3.2. Withholding. All payments made by or on behalf of Toshiba under this
Agreement shall be made free and clear of, and without withholding or deduction
for, any taxes, duties, assessments or governmental charges of whatever nature
imposed, levied, collected, withheld or assessed by or within Japan or any
authority therein or thereof having power to tax, unless such withholding or
deduction is required by law. If such withholding or deduction is required by
law, Toshiba shall pay such additional amounts as will result in receipt by NEH
of such amounts as would have been received by NEH had no such withholding or
deduction been required.
     3.3. Set-off. Subject to Section 2.5, (a) NEH shall be absolutely entitled
to receive all amounts payable in respect of this Agreement, and (b) for the
purposes of this Agreement, Toshiba hereby waives, as against NEH, all rights of
set-off or counterclaim that would or might otherwise be available to Toshiba.
4. REPRESENTATIONS AND WARRANTIES.
     4.1. Toshiba. Toshiba represents and warrants to NEH, as of the Effective
Date, that:
     (a) Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereunder to be carried out by it
have been duly authorized by all necessary corporate action on the part of
Toshiba. This Agreement, and all agreements and documents executed and delivered
pursuant to this Agreement, constitute valid and binding obligations of Toshiba,
enforceable against Toshiba in accordance with its terms, subject to applicable
Bankruptcy Laws and other laws or equitable principles of general application
affecting the rights of creditors generally.
     (b) No Conflicts. Neither the acquisition of the shares in the capital of
UK HoldCo by NEH (the “Share Acquisition”) nor the execution or delivery of this
Agreement by Toshiba nor the fulfillment or compliance by Toshiba with any of
the terms hereof shall, with or without the giving of notice and/or the passage
of time, (i) conflict with, or result in a breach of the terms, conditions or
provisions of, or constitute a default under, (A) the organizational or charter
documents of Toshiba or UK HoldCo or (B) any contract or any judgment, decree or
order to which Toshiba or UK HoldCo is subject or by which Toshiba or UK HoldCo
is bound, or (ii) require any consent, license, permit, authorization, approval
or other action by any Person or Government Authority which has not yet been
obtained or received including any such consent, license, permit, authorization,
approval or other action required under the Exon-Florio Amendment. Neither the
Share Acquisition nor the execution, delivery and performance of this Agreement
by Toshiba or compliance with the provisions hereof by Toshiba shall violate any
provision of any Law to which Toshiba or UK HoldCo is subject or by which it is
bound.

8



--------------------------------------------------------------------------------



 



     (c) No Actions. There are no lawsuits, actions (or to the best knowledge of
Toshiba, investigations), claims or demands or other proceedings pending or, to
the best of the knowledge of Toshiba, threatened against Toshiba or any of its
Subsidiaries which, if resolved in a manner adverse to Toshiba or such
Subsidiaries, would adversely affect the right or ability of Toshiba to carry
out its obligations set forth in this Agreement.
     (d) Toshiba Event. As of the Effective Date, there is no Toshiba Event nor
are there any events, circumstances or conditions that could reasonably be
expected to lead to a Toshiba Event.
     4.2. NEH. NEH represents and warrants to Toshiba, as of the Effective Date,
that:
     (a) Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereunder to be carried out by it
have been duly authorized by all necessary corporate action on the part of NEH.
This Agreement, and all agreements and documents executed and delivered pursuant
to this Agreement, constitute valid and binding obligations of NEH, enforceable
against NEH in accordance with its terms, subject to applicable Bankruptcy Laws
and other laws or equitable principles of general application affecting the
rights of creditors generally.
     (b) No Conflicts. Neither the execution or delivery of this Agreement by
NEH nor the fulfillment or compliance by NEH with any of the terms hereof shall,
with or without the giving of notice and/or the passage of time, (i) conflict
with, or result in a breach of the terms, conditions or provisions of, or
constitute a default under, (A) the organizational or charter documents of NEH
or (B) any contract or any judgment, decree or order to which NEH is subject or
by which it is bound, or (ii) require any consent, license, permit,
authorization, approval or other action by any Person or Government Authority
which has not yet been obtained or received. The execution, delivery and
performance of this Agreement by NEH and compliance with the provisions hereof
by NEH shall not violate any provision of any Law to which NEH is subject or by
which it is bound.
     (c) No Actions. There are no lawsuits, actions (or to the best knowledge of
NEH, investigations), claims or demands or other proceedings pending or, to the
best of the knowledge of NEH, threatened against NEH or any of its Subsidiaries
which, if resolved in a manner adverse to NEH or such Subsidiaries, would
adversely affect the right or ability of NEH to carry out its obligations set
forth in this Agreement.
5. MISCELLANEOUS.
     5.1. Governing Law. This Agreement, as to which time is of the essence,
shall be construed according to, and the rights of the Parties shall be governed
by, the laws of the State of New York, without reference to any conflict of laws
principle that would cause the application of the laws of any jurisdiction other
than the State of New York. In the event of any dispute between the Parties
arising out of or in connection with this Agreement, the Parties shall use good
faith efforts to resolve such dispute amicably. If the Parties cannot resolve
such dispute amicably within sixty (60) days, such dispute shall be finally
settled by

9



--------------------------------------------------------------------------------



 



arbitration in London, England in accordance with the Rules of Arbitration of
the International Chamber of Commerce (“ICC”) by three arbitrators. One
arbitrator shall be appointed by Toshiba, one arbitrator shall be appointed by
NEH and the third arbitrator, who shall serve as the Chair of the tribunal,
shall be selected by the first two. If the third arbitrator is not chosen and
nominated to the ICC for appointment within 30 days of the date of confirmation
by the ICC of the latter of the two party-appointed arbitrators to be confirmed,
such arbitrator shall be chosen by the ICC. Any award rendered thereby shall be
final and binding on the Parties and fully enforceable. The award may include an
award of costs, including reasonable attorneys’ fees and disbursements.
     5.2. Successors and Assigns. NEH shall have the right to assign, transfer,
delegate, pledge or grant a security interest in any of its rights hereunder
without the consent of Toshiba, (i) to any wholly-owned Subsidiary through which
it holds any Shares and which shall become a party to the Shareholders
Agreement, and/or (ii) to any lender or financing party or group of lenders or
financing parties in connection with any financing provided by such lender(s) to
NEH for the purpose of acquiring the Shares, provided, however, that such lender
or financing party shall not be a Competitor of Toshiba. Toshiba shall have the
right to assign this Agreement to its wholly owned Subsidiary or pursuant to
Section 2.5, provided that Toshiba shall not be released of its obligations
hereunder. Subject to the foregoing, the rights and obligations hereunder may
not be assigned or delegated by either Party without the other’s prior written
consent. The provisions hereof shall inure to the benefit of, and be binding
upon, the successors and permitted assigns of the Parties.
     5.3. Entire Agreement; Amendment. This Agreement constitutes the full and
entire understanding and agreement between the Parties with regard to the
subject matter hereof. Any term of this Agreement may be amended only with the
written consent of each Party.
     5.4. Notices and Other Communications. Any and all notices, requests,
demands and other communications required or otherwise contemplated to be made
under this Agreement shall be in writing and in English and shall be provided by
one or more of the following means and shall be deemed to have been duly given
(a) if delivered personally, when received, (b) if transmitted by facsimile, on
the date of transmission with receipt of a transmittal confirmation, or (c) if
by a nationally or internationally recognized courier service, on the third
(3rd) day following the date of deposit with such courier service, or such
earlier delivery date as may be confirmed in writing to the sender by such
courier service. All such notices, requests, demands and other communications
shall be addressed as follows:
To NEH at:
4171 Essen Lane
Baton Rouge, Louisiana 70809
Attention: Secretary and General Counsel
Facsimile: + 1-225-925-9146
with a copy to:
Vinson & Elkins L.L.P.
1001 Fannin, Suite 2500

10



--------------------------------------------------------------------------------



 



Houston, Texas 77002
Attention: Clifton S. Rankin, Partner
Facsimile: +1-713-615-5162
To Toshiba at:
Toshiba Building 31B
1-1, Shibaura, 1 Chome, Minato-ku, Tokyo 105-8001, Japan
Attention: General Manager, Legal Affairs Department, Power Systems Company
Telephone: +81-3-3457-3706
Facsimile: +81-3-5444-9183
or to such other address or facsimile number as a Party may have specified to
the other Party in writing delivered in accordance with this Section 5.4.
     5.5. Delays or Omissions. No delay or omission to exercise any right, power
or remedy accruing to any Person hereunder, upon any breach or default under
this Agreement, shall impair any such right, power or remedy nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any Person hereunder
of any breach or default under this Agreement, or any waiver on the part of any
Person of any provisions or conditions of this Agreement, must be in writing and
shall be effective only to the extent specifically set forth in such writing and
signed by the waiving or consenting Person.
     5.6. Severability. If any provision of this Agreement is found to be
invalid or unenforceable, then such provision shall be construed, to the extent
feasible, so as to render the provision enforceable and to provide for the
consummation of the transactions contemplated hereby on substantially the same
terms as originally set forth herein, and if no feasible interpretation would
save such provision, it shall be severed from the remainder of this Agreement,
which shall remain in full force and effect unless the severed provision is
essential to the rights or benefits intended by the Parties. In such event, the
Parties shall use best efforts to negotiate, in good faith, a substitute, valid
and enforceable provision or agreement which most nearly effects the Parties’
intent in entering into this Agreement.
     5.7. Further Assurances. The Parties shall perform such acts, execute and
deliver such instruments and documents and do all other such things as may be
reasonably necessary to effect the transactions contemplated hereby, including
in the case of Toshiba causing the UK HoldCo to perform such acts, execute and
deliver such instruments and documents and do all other such things as may be
reasonably necessary to effect the transactions contemplated hereby.
     5.8. Costs and Expenses. The Parties shall each bear their own legal and
other costs and out-of-pocket expenses arising out of the negotiation,
preparation and execution of, and consummation of the transactions contemplated
by, this Agreement.

11



--------------------------------------------------------------------------------



 



     5.9. Tax. Subject to Section 3.2, Shaw acknowledges and agrees that Toshiba
shall not be responsible for any tax that might be imposed on Shaw in connection
with the grant by Toshiba of the Put Right to Shaw or the exercise by Shaw of
the Put Right under this Agreement.
     5.10. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. Execution and delivery of this Agreement by
exchange of facsimile copies bearing the facsimile signature of a Party shall
constitute a valid and binding execution and delivery of this Agreement by such
Party.
     5.11. Limited Recourse to NEH.
          (a) Notwithstanding any other provision of this Agreement, the
obligations of NEH hereunder are limited recourse obligations of NEH, payable
solely from its own assets and only to the extent of funds available after
repayment in full of the Bonds and all other Secured Obligations. No recourse
shall be had to any of the members, shareholders, subscribers, directors,
officers, partners, employees or agents of NEH or any of their respective
successors and assigns in respect to the obligations of NEH hereunder or arising
in connection herewith.
          (b) Toshiba agrees not to institute against, or join any other Person
in instituting against, NEH any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceedings or other proceedings under
U.S. federal or state bankruptcy or similar laws until at least one year and one
day or, if longer, the applicable preference period then in effect plus one day,
after the repayment in full of the Bonds and all other Secured Obligations.
For the purposes of this Section 5.12:
“Secured Obligations” means all amounts owed by NEH to the secured parties under
and in connection with the Bonds.
[Remainder of page intentionally blank.]

12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

            TOSHIBA CORPORATION
      By:           Name:   Masao Niwano        Title:   Director, Corporate
Executive Vice President        NUCLEAR ENERGY HOLDINGS, L.L.C.
      By:           Name:   Gary P. Graphia        Title:   Vice President and
Secretary     

Signature Page to Put Option Agreement





--------------------------------------------------------------------------------



 



APPENDIX A
Form of Exercise Notice
[Date]
Toshiba Corporation
Toshiba Building 31B
1-1, Shibaura, 1 Chome, Minato-ku, Tokyo 105-8001, Japan

Attn:   General Manager, Legal Affairs Department, Power Systems Company

Re:   Put Option Agreement dated [__] September 2006 (the “Put Option
Agreement”), between Nuclear Energy Holdings, L.L.C. (“NEH”) and Toshiba
Corporation (“Toshiba”). Capitalized terms used but not otherwise defined herein
shall have the respective meanings assigned to such terms in the Put Option
Agreement.

Dear Sir:
In accordance with Section 2.3 of the Put Option Agreement, NEH hereby provides
this notice (this “Put Exercise Notice”) of exercise of the Put Right in the
manner specified below:

  A.   Shares as to which NEH is exercising the Put Right:

  1.   [___] UK HoldCo Shares.

  B.   Aggregate Put Price: JPY[                    ] [; provided that, in the
event that a Toshiba Event occurs after the date of this Put Exercise Notice but
before the Put Closing Date designated below, the Aggregate Put Price shall be
JPY[                    ] 1     C.   Put Closing Date: [                    ] [;
provided that, in the event that a Toshiba Event (other than receipt of a Call
Option Exercise Notice) occurs after the date of this Put Exercise Notice but
before such designated Put Closing Date, the Put Closing Date shall be the
earlier to occur of such designated Put Closing Date and the date that is
30 days after the occurrence of such Toshiba Event].2

                  Best regards,    
 
                NUCLEAR ENERGY HOLDINGS, L.L.C.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

 

1   Note: Bracketed language to be included in the event of an exercise of the
Put Right that is not initiated by the occurrence of a Toshiba Event consistent
with the definition of “Put Price” in the Put Option Agreement.   2   Note:
Bracketed language to be included in the event of an exercise of the Put Right
that is not initiated by the occurrence of a Toshiba Event consistent with
Section 2.3 of the Put Option Agreement.

